UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-151909 SWISSINSO HOLDING INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-1703723 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer ID Number) 590 Madison Avenue, 21st Floor, New York, New York 10022 (Address of Principal Executive Offices) (212) 521-4017 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 13, 2010,there were outstanding 78,369,597 shares of Common Stock, par value $0.0001 per share. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item IA. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Other Information 18 Item 5.Exhibits 18 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SWISSINSO HOLDING INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of June 30, 2010 and December 31, 2009 June 30 December 31 UNAUDITED ASSETS CURRENT ASSETS Cash $ $ Cash escrow - Prepayment for services to related party Other prepaids and receivables Inventory - Total current assets Non-current assets Property and equipment, net Deferred debt issuance cost, net Security deposit Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll benefits - Promissory notes Total current liabilities Non-current liabilities Accrued interest on notes payable Convertible notes payable Stock warrants liability Total non-current liabilities TOTAL LIABILITIES Stockholders' deficit: 10,000,000 preferred shares, $0.0001 par value - - Issued and outstanding shares : 0 Authorized : 100,000,000 common shares, $0.0001 par value Issued and outstanding shares : 78,369,597 and 76,197,145 Additional paid in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- SWISSINSO HOLDING INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE SIX AND THREE MONTH PERIODS ENDED JUNE 30 2 AND FOR THE PERIOD SINCE INCEPTION, JUNE 1, 2, 2010 UNAUDITED Six Months Six Months Three Months Three Months Inception Ended Ended Ended Ended 6/1/2006 06/30/2010 06/30/2009 06/30/2010 06/30/2009 to 06/30/2010 REVENUES $
